Title: To Thomas Jefferson from Richard Claiborne, 2 April 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond 2d. April. 1781.

I have looked over my estimates, which I transmitted some time since to the Assistant Quarter Master General, and find that they  Amount to Two hundred and thirty eight thousand, one hundred and twenty eight Pounds, five Shillings, Specie or other money equivalent; This is for Supplies required for the Southern Army, The Pay of Persons employed, Waggon hire and contingent expenses in this State for the Campaign of 1781. Whether the Estimates have been made out in the same manner for the other branches by which the Proportions can be ascertain’d I submit to your Excellency.
For immediate releif the demands of this department requires for


Transportation, say
£3000.


Wages
2000.


Manufactures
3000.


Cavalry Accoutrements
3000.


Forage
2000.


Contingencies
7000.



£20,000.


Your Excellency will be pleased to observe that the demands of the field business is not included in the above estimate, which will at least amount to Ten thousand Pounds.
I have the honor to be with the highest respect Your Excellency’s Most obedient Humble Servant,

Rd Claiborne DQMr.S.V.

